Citation Nr: 1723521	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  08-23 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a bilateral knee disability.

2. Entitlement to service connection for a skin disorder, claimed as dermatitis and chloracne. 

3. Entitlement to service connection for bilateral otitis media with left mastoiditis.

4. Entitlement to service connection for a respiratory disorder, to include bronchitis.

5. Entitlement to service connection for rheumatoid arthritis. 

6. Entitlement to service connection for migraine headaches. 

7. Entitlement to service connection for hypertension.

8. Entitlement to an initial disability rating greater than 50 percent for posttraumatic stress disorder (PTSD) with anxiety.

9. Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for an adverse reaction to purple dye, to include a nerve disorder (claimed as nervous tic). 

10. Entitlement to retroactive payment following the June 2015 Board of Veterans' Appeals decision awarding an effective date of December 18, 2006 for service connection for ischemic heart disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971.  He had service in the Republic of Vietnam from November 1970 to December 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In February 2008, the RO denied service connection for a right knee disability, a left knee disability, dermatitis, bronchitis, and bilateral chronic otitis media with left mastoiditis.  Additionally, the RO declined to reopen a previously denied claim of entitlement to service connection for headaches and denied entitlement to compensation pursuant to 38 U.S.C.A. § 1151.  In December 2009, the RO denied service connection for hypertension.  In November 2010, the RO granted service connection for PTSD and assigned a 50 percent rating effective January 5, 2010.  In March 2012, the RO granted service connection for anxiety and combined this disability for rating purposes with the previously service-connected PTSD.

The Veteran requested a hearing before a Veterans Law Judge at the RO in October 2014.  The Veteran failed to report for the hearing without explanation or request to reschedule.  The hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704.

In a decision dated in June 2015, the Board denied entitlement to an initial rating in excess of 50 percent for the Veteran's PTSD with anxiety.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a May 2016 joint motion for remand (JMR) filed with the Court, the parties (the Veteran and the VA Secretary) requested that the Board decision be vacated and remanded regarding this issue; a May 2016 Court order granted the joint motion.

The issues of entitlement to service connection for a respiratory disorder, rheumatoid arthritis, migraine headaches, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The weight of the evidence is against a finding that the Veteran has a bilateral knee disability that is due to or the result of his active service.

2. The weight of the evidence is against a finding that the Veteran has a skin disorder that is due to or the result of his active service.


3. The weight of the evidence is against a finding that the Veteran's bilateral otitis media was due to or the result of his active service.


4. The Veteran's service-connected PTSD has been manifested by occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment with deficiencies in most areas (such as work, family relations, judgment, thinking, or mood).

5. The competent medical evidence of record demonstrates that the Veteran does not have a nerve disorder caused by VA medical treatment.

6. The Veteran was awarded both total non-service-connected pension benefits and a lower rate of compensation benefits from December 18, 2006 to November 30, 2007. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A §§ 1110, 1116, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2. The criteria for service connection for a skin disorder have not been met.  38 U.S.C.A §§ 1110, 1116, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

3. The criteria for service connection for bilateral otitis media with left mastoiditis have not been met.  38 U.S.C.A §§ 1110, 1116, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

4. The criteria for an initial rating greater than 50 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.130, DC 9411 (2016).

5. The criteria for benefits under the provisions of 38 U.S.C.A. § 1151 for a nerve disorder, claimed as the result of an adverse reaction to purple dye during treatment undertaken at a VA facility, are not met.  38 U.S.C.A. §§ 1151, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2016).

6. The Veteran having been awarded both VA pension and VA compensation, was awarded pension as the greater benefit; the Veteran may not receive both pension and compensation benefits concurrently.  38 U.S.C.A. § 5304 (West 2014); 38 C.F.R. § 3.700 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The duty to notify has been met.  See March 2007, May 2007, and August 2011 VCAA Correspondence.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Court of Appeals) has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As for the duty to assist, all identified and authorized records relevant to the appeal have been requested or obtained.  The available record includes service treatment records, personnel records, VA treatment records, and statements in support of the claims.  It appears that all obtainable evidence identified by the Veteran relative to the claims adjudicated herein has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.

VA also provided adequate examinations in September 2010 and October 2011 regarding the Veteran's PTSD claim.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  The Veteran has submitted numerous lay statements.  He did not identify any relevant outstanding evidence in connection with his claims.

Although the Veteran's most recent examination was nearly 6 years ago, the mere passage of time since an examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD with anxiety since the last examination and, in any case, the Veteran has not made assertions to the contrary.

The Veteran has not been afforded VA examinations with respect to his claims for a bilateral knee disability, dermatitis, or bilateral otitis media.  However, there is no reasonable possibility that a VA examination would aid in substantiating these service connection claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The weight of evidence is against a finding that the conditions, if there is even a diagnosed disability, had their onset during active service or within one year of separation from active service.  There is likewise no competent evidence even suggesting that the disabilities may be associated with service.  Elements (2) and (3) are absent.  The evidence presently before the Board is sufficient to render a decision as to this issue and a VA examination and opinion is not warranted.

There is also no reason to afford the Veteran a VA examination concerning his claim for compensation under 38 USC 1151.  As will be discussed below, there is simply no evidence that additional disability (a neurological disorder) resulted from VA care.  The evidence instead links the neurological complaints to diabetes mellitus, which would be a separate and independent claim.


Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, to establish service connection, the evidence must show: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  The Veteran has not been diagnosed with one of the enumerated chronic diseases with respect to the claims adjudicated herein.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  As noted above, the Veteran has not been diagnosed with a qualifying chronic disease and service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

The Veteran served overseas active duty during the Vietnam War.  See DD 214.  He is thereby presumed to have been exposed to herbicide agents such as Agent Orange (AO).  See 38 C.F.R. § 3.307. 

Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307.  Certain skin disorders, including chloracne, may be presumed service connected if manifest to a to a compensable degree within a specified time period.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  The Veteran has not been diagnosed with (nor claimed) a qualifying disease with respect to the claims adjudicated herein.   Dermatitis is not on the list of enumerated diseases.  

Notwithstanding the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e), relating to presumptive service connection due to exposure to Agent Orange, a claimant is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to Agent Orange actually caused a disability, which is not included in the list in 38 C.F.R. § 3.309(e).  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

A. Bilateral Knee Disability

The Veteran indicated that his "knees hurt" in a September 2006 correspondence.  However, there is no medical evidence that the Veteran has been diagnosed with a knee disability at any time during the appeal period.  Indeed, in August 2008, the Veteran's knees were noted to have full range of motion without effusion.  During VA treatment in March 2010, the Veteran reported walking daily.  His left knee was noted to have full range of motion, no effusion, no varus or valgus instability, no anterior or posterior drawer test, and no recurvatum.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F. 3d 1328 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Brown, 3 Vet. App. 223 (1992).  Statements as to subjective symptomatology alone (such as pain), without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds by 259 F.3d 1356 (Fed. Cir. 2001).  Accordingly, service connection must be denied on this basis.  

Consideration has been given to the Veteran's own statements that he has knee pain.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosis of a musculoskeletal condition falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  This is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding etiology, as imaging studies and testing results are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

Accordingly, the claim of entitlement to service connection for a bilateral knee disability must be denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

B. Skin Condition

The Veteran also attributes dermatitis to his active service, specifically his interaction with Agent Orange.  Service treatment records are silent with respect to treatment for or diagnosis of a chronic skin condition.  Additionally, his December 1971 separation examination indicates that his skin was normal at discharge.  

The Veteran reported that he was prescribed medication by Dr. B.L. for dermatitis.  However, in reviewing Dr. B.L.'s treatment records regarding visits in 2006, the Veteran's skin was regularly noted to be normal and without rash.  In March 2010, the Veteran was treated for prurigo nodularis excoriated lesions over his body.  In June 2012, the Veteran denied any skin changes or abnormal lesions or rashes.  His skin was noted to be warm and dry without skin lesions or nodularities.  In October 2014, the Veteran was noted to have dry, flaky/scaly skin to his face and rest of his body.  Again, no diagnosis was made and he was noted not to have any other skin problems.  As indicated above, without evidence of a current disability, the Veteran's claim must fail.  See Brammer v. Brown, 3 Vet. App. 223 (1992).

The Board acknowledges that the Veteran is competent to report skin conditions.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, he is not competent to diagnose a specific dermatological condition and comment on etiology.  See Jandreau, 492 F.3d 1377 n.4 (Fed. Cir. 2007).  Furthermore, his contemporaneous medical treatment records do not show treatment for or complaints of a chronic skin condition.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran long after the fact).  Regarding presumptive service connection due to exposure to herbicides, while there is some suggestion of skin monitoring in the Veteran's treatment records, there is no evidence that the Veteran was diagnosed with chloracne or any other acneform disease consistent with chloracne.  Presumptive service connection is not warranted.  There is additionally no medical evidence of a nexus between any claimed skin condition and the Veteran's period of active service, to include exposure to herbicides.  Accordingly, the preponderance of the evidence is against the Veteran's claim, and entitlement to service connection for a skin disorder is denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Ortiz, 274 F.3d 1361 (Fed. Cir. 2001).



C. Otitis Media

Service treatment records are silent for complaints or treatment of an ear condition.  The Veteran's December 1971 separation examination indicates that his ears were normal at discharge.    

Additionally, despite there being evidence that the Veteran was prescribed medication in 1982 for chronic otitis media and left mastoiditis, there is no evidence of a current ear disability warranting service connection.  VA treatment by an audiologist in April 2010 notes that the Veteran's ears were clear.  In August 2010, he reported pressure in both ears, but there was no related diagnosis provided.  The Board again notes that the absence of a diagnosed disability during the relevant appeal period is evidence against the claim.  

Moreover, even considering the 1982 notation of otitis media and left mastoiditis, there is no medical evidence of a nexus between any current ear condition and the Veteran's active service.  Consideration has been given to the Veteran's personal assertions that he has an ear condition that is related to service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. 435 (2011), as to the specific issue in this case, the diagnosis and etiology of an ear disorder, it falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1377 n.4 (Fed. Cir. 2007).

The preponderance of the evidence is against the Veteran's claim, and entitlement to service connection for otitis media with left mastoiditis is denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Ortiz, 274 F.3d 1365 (Fed. Cir. 2001).

III. Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The average impairment of earning capacity due to PTSD is determined by the criteria set out in the General Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2016).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that rating or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  Other language in Vazquez-Claudio indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116.

Effective August 4, 2014, VA amended the portion of its Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  Because the Veteran appealed to the Board in August 2012, this claim is governed by the DSM-IV, and not the amended DSM-5 criteria.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

The Veteran's VA treatment records reflect ongoing mental health treatment.  In April 2010, the Veteran reported having depression and anxiety but described the feelings as "moderate."  He noted that he sleeps 2 or 3 hours a night because he has problems staying asleep.  His energy levels were low.  The physician noted that the Veteran was oriented to time/place/person and that he denied any current suicidal or homicidal ideation or intent.  He shared no delusions or psychotic thoughts and seemed to be in good spirits. 

During a September 2010 VA examination, the Veteran reported flashbacks, intrusive thoughts, difficulty sleeping with nightmares, problems concentrating, difficulty with memory, being easily startled, avoiding activities, irritability, and anger.  He was not taking any medications for his condition.  He denied panic attacks and delusions/hallucinations.  His relationships with his brother and sister were distant.  The Veteran indicated that he could not handle more than three people around him at a time.  He was unemployed, but not due to the effects of his PTSD.  He described his symptoms as moderate.  Appearance and hygiene were appropriate, eye contact and speech were good, and affect and mood were normal.  Concentration and memory were also normal.  Thought processes were appropriate and judgment was not impaired.  The examiner assigned a GAF score of 57.  He opined that the Veteran's psychiatric symptoms cause occupational and social impairment with reduced reliability and productivity.  He noted that the Veteran had difficulty getting along with people due to his anger and temper, and difficulty focusing on simple tasks.

In August 2011, the Veteran returned to the mental health clinic, claiming he was "not doing well."  He reported constant anxiety and nervousness, as if someone was watching him when he leaves the safety of his home.  He reported intrusive memories and thoughts of traumatic events in service but avoids talking about them because it upsets him greatly.  He reported daily nightmares and panic attacks 2 to 3 times a week when he anticipates leaving the house or being around people.  He stated that he constantly feels on high alert and reported irritability at minor things.  He denied episodes of rage attacks.  The Veteran indicated that he has difficulty sleeping more than 2 hours at night and said that his mood has been consistently depressed for over 20 years.  He reported decreased interest in recreational activities and endorsed feelings of guilt and helplessness along with low energy and problems with concentration.  He denied "vehemently" any recent or past thoughts of suicide or not wanting to live. 

The Veteran submitted to an additional VA examination in October 2011, at which time he reported hypervigilance, recurrent recollections, sleep disorder with nightmares, irritability, isolation, moderate anxiety and depression, and exaggerated startle response.  He had distant relationships with his siblings.  He described the symptoms as severe.  He had been taking psychiatric medication for three weeks with minimal response.  He was not working, but it was not due to his PTSD.  Orientation was within normal limits.  Appearance and hygiene were appropriate and eye contact was good.  There was a disturbance of motivation and mood.  Speech was within normal limits.  There was impaired attention and/or focus in that he had difficulty finishing tasks.  The Veteran denied panic attacks, delusions, hallucinations, and obsessive compulsive behavior.  Thought processes were appropriate and judgment was not impaired.  There was a mild memory impairment in that the Veteran forgot names, directions, and recent events. Suicidal and homicidal ideation was absent.  The examiner assigned a GAF score of 59 and noted that the Veteran was "relatively stable."  He opined that the Veteran's psychiatric symptoms cause occupational and social impairment with reduced reliability and productivity.

During mental health treatment in February 2012, the Veteran reported he was doing fairly well with his new medications.  The Veteran reported insomnia and frequent awakenings in the night but said he was sleeping 2 to 3 hours per night.  He reported feeling like someone was watching him, staying on guard, and hypervigilant.  He denied any recent or past thoughts of suicide.  

In February 2013, the Veteran reported nightmares and sleep disturbance in addition to sadness.  His general appearance was described as dressed appropriately.  He maintained linear thought but had difficulty with the abstract.  He was oriented to all spheres and there was no impairment of speech.  He endorsed mild paranoia and hallucinations/illusions.  There was no memory impairment.  He denied suicidal and homicidal ideation and behavior.  The Veteran stated that he has no contact with his siblings or extended family, indicating they "won't have anything to do with me."  However, he reported going to the café daily, attending church, and occasionally going to the casino with friends.  He was assigned a GAF score of 58. 

In September 2014, the Veteran appeared as alert and oriented with normal hygiene and grooming.  His speech was spontaneous and fluent and his mood was less anxious with improved situational depression.  He showed a full range of affect and his thought process was linear and goal directed generally with subtle disorganization.  He denied suicidal and homicidal ideation and plans, denied delusions, and denied hopelessness.  His memory was intact, concentration intact, judgment fair, and insight fair.  The Veteran stated that he had a male friend that he goes to the casino with at times.


In July 2015, the Veteran said he felt less anxious and depressed.  He said he was not in a relationship and had no interest in a relationship with a woman.  He noted that he was sleeping better, about 4 to 5 hours a night.  He was having less nightmares and said he usually was not having them.  He denied panic symptoms, mania, irritability, and aggressive or retaliatory ideation.  He also denied thoughts of worthlessness, hopelessness, and suicidal ideation.  He denied psychotic symptoms and paranoia.  His hygiene and grooming were somewhat poor, his speech was spontaneous and fluent, and his mood was less anxious and depressed.  His affect was somewhat restricted but his thought process was linear and goal directed generally with subtle disorganization.  He denied suicidal and homicidal ideation and plan.  His memory and concentration were intact and his insight and judgment were fair. 

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for an initial rating greater than 50 percent for service-connected PTSD with anxiety.  

The record contains GAF scores ranging from 57 to 59 during the appeal period.  A GAF score of 51-60 involves moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).   The Board is cognizant that a GAF score is not determinative by itself.

Throughout the Veteran's treatment records, his main symptoms are chronic sleep impairment, nightmares, flashbacks, irritability, anxiety, intrusive thoughts, difficulty concentrating, hypervigilance, exaggerated startle response, and avoidance.  He is not working but does not attribute this to his PTSD.  Additionally, the Veteran lives alone and is able to function on a daily basis with no difficulty.  The examiners and medical personnel who treat him indicate that the Veteran was fully oriented and demonstrated insight and judgment, as well as clear thought and communication.  


In addressing the May 2016 JMR, the Board recognizes the various reports of worsening symptomatology.  For example, the Veteran's claim of near-continuous anxiety and nervousness in August 2011.  However, the evidence is more consistent with reduced reliability and productivity.  Although he reported hypervigilance and irritability during the VA examination in October 2011, he reported that he was doing "fairly well" in February 2012.  Also, he noted that he had relationships (albeit distant) with his siblings and that he goes to the casino with friends.  There is no evidence that the Veteran's PTSD impairs his performance of routine activities, his speech, his ability to function independently, or his ability to control his impulses.  Nor does he exhibit spatial disorientation or obsessional rituals that interfere with routine activities.  In fact, he was even his mother's caretaker prior to her death in May 2010.  His hygiene was regularly noted to be within normal limits in most instances and his thought processes were normal.  He denied psychotic symptomatology and mostly considered his symptoms "moderate."  He reported going to the café daily and attending church.  Accordingly, his disability picture is most represented by a 50 percent evaluation for occupational and social impairment with reduced reliability and productivity. 

The Board notes the Veteran is receiving individual unemployability benefits effective February 27, 2012.  Therefore, the question of entitlement to a total disability rating based on individual unemployability has already been addressed and is not raised herein.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record regarding this claim.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

	(CONTINUED ON NEXT PAGE)



IV. Compensation under 38 U.S.C.A. § 1151

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  To establish entitlement to benefits under 38 U.S.C.A. § 1151, the veteran must show each of the following: the disability or additional disability claimed; VA treatment; a nexus between the additional disability and the VA treatment; and that the proximate cause of the additional disability was some element of fault on the part of VA, or was an event not reasonably foreseeable.  The veteran must show that the VA treatment in question resulted in additional disability and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event not reasonably foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.

To determine whether additional disability exists, VA compares the Veteran's physical condition immediately prior to the beginning of medical or surgical treatment to the Veteran's physical condition after such care has ceased.  38 C.F.R. § 3.361(b).  To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, resulted in the Veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c).

To establish that fault on the part of VA caused the additional disability, it must be shown that VA hospital care, medical or surgical treatment, or examination caused the veteran's additional disability and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d).

Whether the proximate cause of the additional disability was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent.  38 C.F.R. § 3.361(d)(2).

The Veteran claims that he has a nerve disorder related to the use of purple dye during treatment by the VA in April 1983.  He indicated that he was sick for 14 months after a purple dye shot he was given prior to X-rays.  He stated that he lost 85 pounds in 14 months, had diarrhea, and was not able to walk.  Since then, he developed a "nervous tic" that now "comes and goes."  

In June 2012, the Veteran indicated that he was told that he has "nerve damage from diabetes in feet, ankles, toes, hands, fingers, and wrists."

During a July 2014 VA Dyskinesia Monitoring evaluation, the Veteran denied uncontrollable muscle movements and abnormal movements.  He said he had a history of a crush injury to the right hand and fingers and has since moved that hand but can stop at any time. 

In April 2016, VA requested treatment records from the VA Medical Center in Muskogee, Oklahoma from January 1981 through December 1984.  In August 2016, the Medical Center responded that there were no records pertaining to the Veteran within that time range. 

Based on the above, the Board finds that the Veteran has not shown either a disability resulting from VA medical care or that the claimed medical procedure occurred and his claim must be denied.  Rather, there is some conflicting evidence as to whether the Veteran has a nerve disorder caused by diabetes mellitus or a crush injury to the hand.  It is also noteworthy that the Veteran specifically denied   uncontrollable muscle movements in July 2014.  There is no medical evidence of a diagnosed nerve disorder related to the administration of purple dye or any other modality of VA care.  As there is no additional disability shown, the Board need not reach the question of whether the proximate cause of any such additional disability was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not recently foreseeable.

Competency of the Veteran's lay statements or opinions is limited to inferences that are rationally based on his perception and do not require specialized education, training, or experience.  While he is competent to describe his symptoms and the events surrounding his claimed purple dye incident, the matter of diagnosing a resulting a condition determining the nature and etiological factors associated with a medical diagnosis are complex medical questions.  Attributing the Veteran's claimed "nervous tic" and various nerve complaints to a particular diagnosis or etiological factors amidst the Veteran's medically complex health profile (including diabetes mellitus and peripheral neuropathy) cannot be accomplished by the Veteran based on inferences gained by his own personal knowledge, perceived through the use of his senses without specialized knowledge, education, or experience.  It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the question of the etiology of his claimed nerve disorder.

For these reasons, the Board finds that the Veteran's lay statements and testimony are not competent to establish either a diagnosis of an additional disability or an etiological link between any disability and his claimed VA treatment.

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for a nerve disorder.  Notably, the Veteran has not presented any medical opinions to support his claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



V. Retroactive Payment

The Veteran was awarded permanent and total non-service-connected pension effective from July 18, 2000.  Pursuant to the June 5, 2015 Board decision, the Veteran was awarded an effective date of December 18, 2006 (from November 13, 2007) for service-connected ischemic heart disease.  Accordingly, the Veteran's combined disability evaluation was 30 percent effective from December 18, 2006 and 40 percent effective April 30, 2009.  Therefore, his combined rating was 30 percent from December 18, 2006 through November 13, 2007, the period for which the Veteran asserts he is entitled to back pay.  However, the 30 percent service-connected compensation value totals to $348.00 per month while the pension payment was $910.00 per month during the same period.      

The governing laws and regulations have long held that a veteran may not receive concurrent payments of compensation and pension benefits, and require a veteran to elect to receive one benefit or the other.  See 38 U.S.C.A. § 5304; 38 C.F.R. § 3.700.  Although the Veteran is certainly entitled to elect to receive VA compensation at a 30 percent rate, to do so would not be to his collective benefit since the rate of pension payable for a nonservice-connected disability clearly exceeds the amount available for compensation awarded.  The Veteran, however, may not receive both VA compensation and pension in accordance with long-established rules governing payment of VA benefits.  In the Veteran's interest, he was awarded the pension benefits.  See 38 C.F.R. §§ 3.151, 3.701 (VA will pay the greater benefit of compensation or pension unless the Veteran elects otherwise).

There is no evidence that the Veteran elected, or would want, the lesser payment from December 18, 2006 through November 13, 2007.  As such, the Veteran's claim for entitlement to retroactive payment is denied. 

  
	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a bilateral knee disability is denied.

Service connection for a skin disorder is denied. 

Service connection for bilateral otitis media with left mastoiditis is denied.

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder is denied.

Compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a nerve disorder, claimed as due to an adverse reaction to purple dye used during VA treatment, is denied.

Entitlement to retroactive payment following the June 2015 Board of Veterans' Appeals decision awarding an effective date of December 18, 2006 for service connection for ischemic heart disease is denied.


REMAND

The Board most recently remanded the claims for entitlement to service connection  for a respiratory disorder, rheumatoid arthritis, migraine headaches, and hypertension for additional development and readjudication, to include instructing the AMC to arrange for the Veteran to undergo VA examinations to determine the nature and etiology of his claimed disabilities.

The Veteran was scheduled for an examination in September 2016 Tulsa, Oklahoma to which he failed to report.  That month, the Veteran requested the examination be scheduled at a medical center closer to his home, in McAlester or Atoka.  He explained that he did not have transportation to Tulsa.  

The Board finds that the Veteran should be given another opportunity to attend an examination closer to his home.  The Veteran is reminded that while VA has a duty to assist the Veteran in obtaining information, the Veteran has a duty to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary releases, obtain any updated treatment records regarding the Veteran's claims for entitlement to service connection for a respiratory disorder, rheumatoid arthritis, migraine headaches, and hypertension.

2. Then, schedule the Veteran for an examination at the closest VA medical center to evaluate the nature and etiology of his claimed respiratory disorder.  During the VA examination, the claims folder must be made available to the examiner for review and the examiner must indicate that the claims folder was reviewed.  All appropriate testing should be conducted.  

Based on a review of the claims file and the results of an examination, the examiner is asked whether:

(a) it is at least as likely as not (a 50 percent probability or greater) that a respiratory disorder, if diagnosed, had its onset in service or is otherwise related to service;

(b) it is at least as likely as not (a 50 percent probability or greater) that the Veteran's acknowledged in-service herbicide exposure caused or aggravated (permanently worsened) any diagnosed respiratory disorder.

A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why this is so. 

3. Then, schedule the Veteran for an examination at the closest VA medical center to evaluate the nature and etiology of his claimed rheumatoid arthritis.  During the VA examination, the claims folder must be made available to the examiner for review and the examiner must indicate that the claims folder was reviewed.  All appropriate testing should be conducted.  

Based on a review of the claims file and the results of an examination, the examiner is asked whether:

(a) it is at least as likely as not (a 50 percent probability or greater) that any diagnosed rheumatoid arthritis had its onset in service or is otherwise related to service;

(b) it is at least as likely as not (a 50 percent probability or greater) that the Veteran's acknowledged in-service herbicide exposure caused or aggravated (permanently worsened) any diagnosed rheumatoid arthritis.

A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why this is so. 

4. Then, schedule the Veteran for an examination at the closest VA medical center to evaluate the nature and etiology of his claimed migraine headaches.  During the VA examination, the claims folder must be made available to the examiner for review and the examiner must indicate that the claims folder was reviewed.  All appropriate testing should be conducted.  

Based on a review of the claims file and the results of an examination, the examiner is asked whether:

(a) it is at least as likely as not (a 50 percent probability or greater) that any diagnosed migraine headaches had their onset in service or is otherwise related to service;

(b) it is at least as likely as not (a 50 percent probability or greater) that the Veteran's acknowledged in-service herbicide exposure caused or aggravated (permanently worsened) any diagnosed migraine headaches;

(c) it is at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected PTSD caused or aggravated (permanently worsened) any diagnosed migraine headaches.

A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why this is so. 

5. Then, schedule the Veteran for an examination at the closest VA medical center to evaluate the nature and etiology of his claimed hypertension.  During the VA examination, the claims folder must be made available to the examiner for review and the examiner must indicate that the claims folder was reviewed.  All appropriate testing should be conducted.  

Based on a review of the claims file and the results of an examination, the examiner is asked whether:

(a) it is at least as likely as not (a 50 percent probability or greater) that hypertension had its onset in service or is otherwise related to service;

(b) it is at least as likely as not (a 50 percent probability or greater) that the Veteran's acknowledged in-service herbicide exposure caused or aggravated (permanently worsened) his hypertension;

(c) it is at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected PTSD caused or aggravated (permanently worsened) his hypertension.

A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why this is so. 

6. After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  All evidence should be reviewed, to include evidence submitted since the most recent supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


